Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant filed an amendment by rewriting claims 17 and 32 with the allowable subject matter of claims 20, 21, and 23, in independent form including all of the limitations of the base claim and any intervening claims. Hawes’s picking up device (8,287,015) does not specifically teach or suggest “the at least one jaw comprises a first part and a second part pivotally connected together at a pivot point axis via a spring load for supplying a force at the pivot point axis between the first and the second parts forcing a front section of the first part to point away from the base, the front section defining the leading edge of the at least one jaw” in combination with other structural limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PAUL T CHIN/Primary Examiner, Art Unit 3652